Title: To George Washington from John Dandridge, 28 February 1791
From: Dandridge, John
To: Washington, George



Sir,
Richmond [Va.] Feby 28th 1791

Mr Lewis A. Pauly, who will present this to you, having some propositions of a public nature to make, which relate to the military establishments of the United States & which will most probably come to your consideration, I take the liberty of informing you, in his behalf, that I have known him for several years as a respectable & honest man in my neighbourhood. Mr Pauly came into this Country, from France as a Creditor of the State of Virginia, & has established his demands. He is now married & settled here, & from my particular opportunity of knowing him, I think he will not deserve to be considered as a common adventurer. You will excuse this communication from me, as an act of friendly respect which Mr Pauly’s acquaintance with me & conduct towards me intitles him to.
You will be so good as to remember ⟨me⟩ dutifully & affectionately to my Aunt, & believe me to be with the most respectful esteem yr Obt Sert

J. Dandridge

